DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
Claims 1‐5, 11‐16 and 20 are elected (species 6).
Claims 6‐10 and 17‐19 are withdrawn from consideration.


Response to Arguments (Election/Restrictions)
Applicant’s election without traverse of Species 6 (claims 11 and 20) with generic claims 1‐5 and 12-16 in the reply filed on 4/2/2021 is acknowledged.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 (and also claim 12) is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim, as illustrated in Fig. 6 of the specification, is generally directed to part 1: an process that iteratively trains a machine learning model using a bias criteria for removing outliers (anomaly) (steps 412 and 414), and part 2: produces a final machine learning model that meets a total non-outlier error criteria (steps 418, 422 and 424). According to equation 23 in the specification, the output data from the trained ML model should converge to only include those attributes that are close each other with regard to a feature. This is a common objective in training a neural network for object recognition. The claim further recites limitations in which the optimized machine learning model is applied to classify outliers and non-outliers of input data.
The part 1 of the limitations, as drafted and as summarized above, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by at least one processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by at least one processor” language, the machine learning model training/optimization process as recited as “receiving, by at least one processor, a training data set of target variables … a set of classifier model parameters of an outlier classifier machine learning model to obtain a trained outlier classifier machine learning model that is configured to identify at least one outlier data element” in the context of this claim encompasses the user mental process of training a machine learning model using the updated model parameters and the updated training data with an initial set of training data, typical in a semi-supervised neural network.
Similarly, the part 2 of the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “applying, by the at least one processor, the trained outlier classifier machine learning model to a data set of activity-related data for the at least one user activity to determine … applying, by the at least one processor, the machine learning model to the set of non-outlier activity-related data elements to predict future activity-related attribute related to the at least one user activity” in the context of this claim encompasses the user mental process of using the optimized/trained machined learning model for classifying outliers (anomaly) and non-outliers from the input data, also typical in the applications of a semi-supervised neural network.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the steps of training/optimizing the machine learning model. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5, 11-16 and 20 (and all withdrawn dependent claims 6-10 and 17-19) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 12 recite limitations “applying, by the at least one processor, the machine learning model to the set of non-outlier activity-related data elements to predict future activity-related attribute related to the at least one user activity”. There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the machine learning model” points to: “a machine learning model”, “an outlier classifier machine learning model”, or “a trained outlier classifier machine learning model” recited in the claim. The limitation “the set of non-outlier activity-related data elements” lacks antecedent basis.

Claim(s) 2-5, 11, 13-16 and 20 (and all withdrawn dependent claims 6-10 and 17-19) is/are rejected under 112(b) for the same reason as given in their respective base claim(s).


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-5 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US2008/0069437) in view of Hillen (US20190313963).

Regarding claims 1 and 12, Baker teaches a method comprising:
receiving, by at least one processor, a training data set of target variables representing at least one activity-related attribute for at least one user activity;
(Baker, Fig. 1, s105,  “training data”; “components of images and features of objects within an image”, “face”, [0337])
receiving, by the at least one processor, at least one bias criteria used to determine one or more outliers;
(Baker, Fig. 1, s130,  validating output from a classifier inherently uses at least one threshold (bias) for judging the quality, [0118]; “outlier”, [0130-0131]; Fig. 3, s303)
determining, by the at least one processor, a set of model parameters for a machine learning model comprising:
	(1) applying, by the at least one processor, the machine learning model having a set of initial model parameters to the training data set to determine a set of model predicted values;
	(2) generating, by the at least one processor, an error set of data element errors by comparing the set of model predicted values to corresponding actual values of the training data set;
	(3) generating, by the at least one processor, a data selection vector to identify non-outlier target variables based at least in part on the error set of data element errors and the at least one bias criteria;
	(4) utilizing, by the at least one processor, the data selection vector on the training data set to generate a non-outlier data set;
	(5) determining, by the at least one processor, a set of updated model parameters for the machine learning model based on the non-outlier data set; and
	(6) repeating, by the at least one processor, steps (1)-(5) as an iteration until at least one censoring performance termination criterion is satisfied so as to obtain the set of model parameters for the machine learning model as the updated model parameters, whereby each iteration re-generates the set of predicted values, the error set, the data selection vector, and the non-outlier data set using the set of updated model parameters as the set of initial model parameters;
training, by the at least one processor, based at least in part on the training data set and the data selection vector, a set of classifier model parameters of an outlier classifier machine learning model to obtain a trained outlier classifier machine learning model that is configured to identify at least one outlier data element;
(Baker, Fig. 2 illustrated an iterative process of training a pattern classifier; it begins with initial training data and an initial model (Fig. 1, 105, 110); after validating the model with the input data in 130 and further deciding best models in a Socratic agent 120 (more details in Fig. 4), the Socratic agent updates the classifier model from 120 to110 and updates the training data from 140 to 150; the process iteratively continues till a final model is chosen based on some criteria (Fig. 3))
While it is obvious that a trained model is to be used in pattern classification of operational input data, Baker does not expressly disclose but Hillen teaches:
applying, by the at least one processor, the trained outlier classifier machine learning model to a data set of activity-related data for the at least one user activity to determine:
	i) a set of outlier activity-related data in the data set of activity-related data, and
	ii) a set of non-outlier activity-related data in the data set of activity-related data; and
applying, by the at least one processor, the machine learning model to the set of non-outlier activity-related data elements to predict future activity-related attribute related to the at least one user activity.
(Hillen, Fig. 5, machine learning inference 412; the output 520 identifies the non-outlier object and discards the outlier object (anomaly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hillen into the system or method of Baker in order to using a trained pattern classifier model for identifying or inferring unique objects from input data. The combination of Baker and Hillen also teaches other enhanced capabilities.

Regarding claims 2 and 13, the combination of Baker and Hillen teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
applying, by the at least one processor, the data selection vector to the training data set to determine an outlier training data set;
training, by the at least one processor, using the outlier training data set, at least one outlier-specific model parameter of at least one outlier-specific machine learning model to predict outlier data values; and
utilizing, by the at least one processor, the outlier-specific machine learning model to predict outlier activity-related data values for the set of outlier activity-related data.
(Baker, see comments on claim 1; “obtain and annotate practice data that will be used to accumulate statistics to successfully accept or reject a null hypothesis”, [0116])

Regarding claims 3 and 14, the combination of Baker and Hillen teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
training, by the at least one processor, using the training data set, generalized model parameters of a generalized machine learning model to predict data values;
utilizing, by the at least one processor, the generalized machine learning model to predict outlier activity-related data values for the set of outlier activity-related data; and
utilizing, by the at least one processor, the generalized machine learning model to predict the activity-related data values.
(Baker, see comments on claim 1)

Regarding claims 4 and 15, the combination of Baker and Hillen teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
applying, by the at least one processor, the data selection vector to the training data set to determine an outlier training data set;
training, by the at least one processor, using the outlier training data set, an outlier-specific model parameters of an outlier-specific machine learning model to predict outlier data values;
training, by the at least one processor, using the training data set, generalized model parameters of a generalized machine learning model to predict data values;
utilizing, by the at least one processor, the outlier-specific machine learning model to predict outlier activity-related data values for the set of outlier activity-related data; and
utilizing, by the at least one processor, the outlier-specific machine learning model to predict the activity-related data values.
(Baker, see comments on claims 1 and 2)

Regarding claims 5 and 16, the combination of Baker and Hillen teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
training, by the at least one processor, using the training data set, generalized model parameters of a generalized machine learning model to predict data values;
utilizing, by the at least one processor, the generalized machine learning model to predict the activity-related data values for the set of activity-related data;
utilizing, by the at least one processor, the outlier classifier machine learning model to identify outlier activity-related data values of the activity-related data values; and
removing, by the at least one processor, the outlier activity-related data values.
(Baker, see comments on claims 1 and 2; Fig. 3, select better model; Fig. 4, 410, delete model)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				4/9/2021